March 05, 2004


Mr. Arthur J. Anderson
Winstead Sechrest & Minick
1201 Elm Street, Suite 5400
Dallas, TX 75270-2199
Mr. Robert F. Brown
Brown & Hofmeister, L.L.P.
1717 Main Street, Suite 4300
Dallas, TX 75201-4335

RE:   Case Number:  02-0033
      Court of Appeals Number:  10-99-00232-CV
      Trial Court Number:  56414

Style:      SHEFFIELD DEVELOPMENT COMPANY, INC.
      v.
      CITY OF GLENN HEIGHTS, TEXAS

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed  opinion  and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Billie Ann   |
|   |Fuller           |
|   |Ms. Sharri       |
|   |Roessler         |